Citation Nr: 0608865	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1961 to January 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A May 1989 
rating decision that granted service connection for right ear 
hearing loss, only, did not specifically deny service 
connection for left ear hearing loss (nor was the veteran so 
advised).  Hence, the claim seeking service connection for 
left ear hearing loss is being considered de novo.

The issue of entitlement to service connection for left ear 
hearing loss is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to the veteran's service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in July 
2003 (prior to the RO's initial adjudication of the instant 
claim) explained what the evidence must show to substantiate 
the claim seeking service connection for tinnitus, and 
informed him of his and VA's responsibilities in claims 
development.  The January 2004 rating decision and a April 
2004 statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  As the decision below denies service connection for 
tinnitus, whether or not the veteran received notice 
regarding the evaluation of such disability or the effective 
date of an award is a moot point, and there is no prejudice 
to the veteran in the omission of such notice.  See 
Dingress/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent medical 
treatment.  The RO arranged for an official examination.  VA 
has met its assistance obligations.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.	Factual Background

The veteran's DD form 214 reflects that his military 
occupation was a surface to air missile repairman.  His 
service medical records reveal that on the January 1961 
entrance examination no complaints or findings regarding 
tinnitus were noted.  Throughout his active duty the service 
medical records do not show complaints, findings, or 
treatment of tinnitus.  

In his claim for disability benefits in February 1989, the 
veteran indicated that his service hearing was damaged while 
on active duty.  He did not mention tinnitus.

Reports of private audiological evaluations in January 1992, 
August 2000, and May 2001, and a November 1992 hearing aid 
summary report also do not mention tinnitus.

On June 2003, VA audiological evaluation for hearing aids, 
there was no mention of tinnitus.

In his claim for disability benefits in June 2003, the 
veteran requested that VA evaluate his tinnitus for service 
connection.  He indicated that he had intermittent ringing in 
his ears which was caused by the same noise trauma in service 
which caused his service- connected hearing loss.

On August 2003 VA examination the veteran reported that he 
had very significant military noise exposure from various 
types of weapons and rocket fire.  He denied postservice 
noise exposure.  He felt that occasional tinnitus began while 
he was on active duty.  The diagnosis was bilateral constant 
tinnitus.  The examiner indicated that the claims file was 
reviewed, noted that service medical records were negative 
for tinnitus, and concluded that it is less likely than not 
that the veteran's current tinnitus was related to his 
military service.

As the veteran indicated that audiologists had advised him 
that noise exposure in service caused his current tinnitus 
(and indicated that he did not have records showing this, but 
that the information was available at VA0, the RO sought 
additional VA treatment records.  The records received in 
response do any contain a medical opinion relating his 
tinnitus to service noise exposure.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the
claimed in-service disease or injury and the present disease 
or injury (disability).
Hickson v. West, 13 Vet. App. 247, 248 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The August 2003 VA examination diagnosis of "bilateral 
constant tinnitus" is competent (medical) evidence that the 
veteran currently has tinnitus.  And it is not in dispute 
that his duties in service likely exposed him to some noise 
trauma.  However, the record does not show that tinnitus was 
manifested in service, and what must still be demonstrated to 
establish service connection is evidence of a nexus between 
the current tinnitus and service.  

Here, a VA examiner (physician) opined that the veteran's 
tinnitus was "less likely than not" related to his military 
service.  This is the only competent (medical) evidence of 
record addressing the matter of a nexus between his current 
tinnitus and service (and specifically noise exposure 
therein).  There is no medical opinion to the contrary.  As 
the veteran alleged this would be shown in his treatment 
records, such records were sought, but do not contain the 
opinion alleged.  Furthermore, a lengthy passage of time 
between service and the first postservice clinical notation 
of a disability is, of itself, a factor for consideration 
against a claim seeking service connection.  Here, nearly 40 
years passed before tinnitus was first clinically noted 
postservice.  While the veteran alleges he reported he had 
tinnitus with his initial claim seeking service connection 
for hearing loss (in the 1980s), a review of that claim 
revealed no mention of tinnitus.

The preponderance of the evidence is against a finding that 
there is a nexus between the veteran's tinnitus and his 
service.  Hence, the claim must be denied.


ORDER

Service connection for tinnitus is denied.



REMAND

The veteran claims his left ear hearing loss was incurred in 
service as a result of exposure to noise trauma therein.  

As was mentioned above, service connection for right ear 
hearing loss was granted on the basis that such was initially 
manifested in service.  The record includes a VA examination 
(in August 2003) report that suggests that the veteran's left 
ear hearing loss was not manifested in service.  However, 
that opinion indicates (and the denial of service connection 
for left ear hearing loss was premised on such finding) that 
separation audiometry did not reveal elevated left ear 
puretone thresholds.

In that regard, it is noteworthy that when the veteran was 
being examined for separation from service, in 1963, 
audiometry was reported in ASA values.  When the ASA value 
thresholds on the separation audiometry are converted to the 
current ISO values, it would appear that elevated thresholds 
were shown, as the puretone thresholds (converted to ISO 
values) were:



HERTZ



500
1000
2000
3000
4000
RIGHT



X

LEFT
30
20
25
X
25

Another medical opinion, which incorporates the converted 
audiometric findings on separation examination is necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In light of the Court's decision in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App, Mar., 
2006) the RO should provide the appellant 
appropriate notice regarding ratings for 
hearing loss and effective dates of 
awards.  

2.  The RO should arrange for the 
veteran's file to be forwarded to a VA 
otolaryngologist for review and an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left ear hearing loss disability is 
related to his service (including to 
noise trauma therein).  The reviewing 
physician should note the explanation of 
the puretone threshold conversions 
discussed above, and must explain the 
rationale for the opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


